


Exhibit 10.90

 

AGREEMENT GOVERNING EXTENSIONS OF CREDIT

 

This Agreement, dated March 13 2009, is between Investors Community Bank (the
“Bank”) and R. B. A. Inc. (the “Borrower”).

 

RECITALS

 

A.                                   Bank and Borrower are parties to certain
extensions of credit, which extensions of credit are evidenced by loan
documentation existing on the date hereof and may be evidenced by additional
loan documentation executed by one or both parties from time to time; and

 

B.                                     Bank and Borrower desire to enter into
this Agreement relating to all such loan documentation.

 

AGREEMENT

 

1.                                       Collateral.

 

i.                                                        Debt Documents;
Obligations. Bank and Borrower have executed and anticipate that from time to
time they may execute loan agreements, notes, guaranties and other documentation
evidencing a debt or obligation of Borrower to Bank from time to time. All
documents at any time executed by Borrower and evidencing a debt or obligation
of Borrower to Bank are referred to herein as “Debt Documents.” All obligations
of Borrower to Bank under Debt Documents and all other obligations of Borrower
to Bank from time to time are referred to herein as “Obligations.” Obligations
include but are not limited to obligations to repay loans, debts occurring by
reason of overdrafts of checking accounts, obligations to take action such as
purchasing insurance or maintaining property, and all other obligations of
Borrower to Bank, including those obligations that exist on the date hereof and
those obligations that may be incurred on or after the date hereof.

 

The following existing documents are Debt Documents:

 

Four (4) Commercial Promissory Notes and Commercial Loan Agreements dated
4/7/08, Guaranty pledged by Broadwind Energy, Inc. dated 4/7/08, Guaranty
pledged by Tower Tech Systems Inc. dated 4/7/08.

 

ii.                                                     Security Documents;
Collateral. Borrower has granted to Bank certain collateral, and Bank and
Borrower anticipate that Borrower may grant to Bank additional collateral from
time to time. All documents at any time granting to Bank a lien or security
interest in any property are referred to herein as “Security Documents.” A
document may be both a Debt Document and a Security Document. All of Borrower’s
property in which Bank has a lien or security interest on the date hereof, and
all property in which Bank may have a lien or security interest in the future,
including but not limited to real estate and personal property, is referred to
herein as “Collateral.”

 

The following existing documents are Security Documents:

 

Mortgage dated 3/21/08 and Commercial Security Agreement dated 10/4/07.

 

iii.                                                  Cross Collateralization.
A1 Collateral shall at all times be security for all Obligations. If Borrower
grants Bank a lien or security interest at any time, such lien or security
interest shall continue, and the Borrower’s property shall continue to be
collateral for all Obligations, until all Obligations are paid in full and Bank
and Borrower enter into a termination or release of the applicable Security
Document.

 

2.                                       Cross Default. Any time there is a
default under any Debt Document, any Security Document or this Agreement, such
default shall be a default under all Debt Documents, all Security Documents and
this Agreement.

 

3.                                       Covenants and Agreements. In addition
to all agreements contained in the Debt Documents and Security Documents,
Borrower agrees to comply with all of the following:

 

i.                 Minimum Debt service coverage ratio of 1.25:1 tested
quarterly using trailing 12 month financials.

 

The coverage ratio is defined as:

 

 

net profit + depreciation + interest

 

 

principal payments and interest payments

 

 

ii.              Minimum Tangible Net Worth (excluding goodwill and other
intangible assets) covenant to be tested quarterly as follows:

 

3/31/2009

 

$

1.4 million

 

6/30/2009

 

$

1.6 million

 

9/30/2009

 

$

1.8 million

 

12/31/2005

 

$

2.0 million

 

 

iii.           Primary Depository account(s) to be maintained at Investors
Community Bank.

 

iv.          Existing monthly borrowing base agreement to remain the same.

 

v.             No additional loans or leases to be entered into without
Investors Community Bank’s prior approval.

 

vi.          Audited financial statements by Grant Thornton to be provided to
Investors Community Bank by 3/31/2009. Financial performance of Broadwind
Energy, Inc. and the two subsidiaries we finance (Tower Tech Systems, Inc., and
R. B. A., Inc.) must be “materially close” (minimum fye 2008 profitability for
Tower Tech Systems, Inc. of $3,600,000: minimum fye 2008 profitability for R. B.
A., Inc. of $150,000: (excluding the one-time impairment charge) and a maximum
fye 2008 loss for Broadwind Energy, Inc. of $27,000,000). These profitability
numbers are based on 80% of the profitability / (loss) as reflected in the
consolidated financial statements provided Investors Community Bank. The
Covenant violation applies if any, or all, of the above performance measurements
are not attained.

 

1

--------------------------------------------------------------------------------


 

Annually. Borrower will provide to Lender Borrower’s financial statements, tax
returns, or those prepared by independent accountants within 90 days after the
close of each fiscal year. Any annual financial statements that Borrower
provides will be:

 

o reviewed statements. o compiled statements.

 

x Borrower will provide Lender with interim financial reports on a quarterly
basis, and within 45 days after the close of this business period. Interim
financial statements will be:

 

o audited o reviewed xcompiled statements.

 

4.                                       This Agreement to Control. The Bank and
Borrower intend for this Agreement to apply to all transactions between them,
and this Agreement shall continue in effect until the Borrower and Bank enter
into a termination agreement. Even if a particular Security Document ever
describes certain Obligations without describing all Obligations, that Security
Document shall secure all Obligations.

 

5.                                       Effect of Agreement. This Agreement
applies to all extensions of credit between Bank and Borrower. This Agreement is
not an agreement to extend credit. Bank shall not be obligated under this
Agreement to loan money to Borrower or otherwise extend credit to Borrower.

 

6.                                       Participants; Assigns; Guarantors;
Disclosure. The Borrower agrees that the Bank may, at its option, sell to one or
more other financial institutions or other parties interests in the Obligations.
Bank may, at Bank’s sole option, disclose to the purchaser of any such interest
and to any guarantor of all or any part of the Obligations financial and other
information concerning the Borrower.

 

7.                                       Amendment. This Agreement may be
amended only by a writing signed by the party to be bound thereby.

 

8.                                       Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Wisconsin without giving effect to applicable principles of conflict of laws to
the extent that the application of the laws of another jurisdiction would be
required thereby.

 

9.                                       Counterparts. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

10.                                 Severability. In case any provision in this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written

 

 

BORROWER:

R. B. A. Inc.

 

a Corporation

 

By:

/s/ Jeffrey G. Jandry

 

Jeffrey G. Jandry

Title: Treasurer and Controller

 

 

BANK:

INVESTORS COMMUNITY BANK

 

 

By:

/s/ Robert Beerger

 

Robert Beerger

Title: Sr. Commercial Lender

 

--------------------------------------------------------------------------------
